 
 
V 
108th CONGRESS
2d Session
H. R. 5224 
IN THE HOUSE OF REPRESENTATIVES 
 
October 5, 2004 
Mr. Crane introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Dylan Brian Benwell. 
 
 
1.Naturalization of Dylan Brian BenwellNotwithstanding the provisions of title III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.), Dylan Brian Benwell, shall be held and considered to be a naturalized citizen of the United States as of the date of the enactment of this Act and shall be furnished by the Secretary of Homeland Security with a certificate of such naturalization.   
 
